 REINFORCED IRON WORKERS LOCAL NO. 426Reinforced Iron Workers rLocal No. 426,InternationalAssociation of Bridge,Structural sandOrnamentalIron Workers,AFL-CIOWnd(Jasinski Builders, Inc.and Laborers Local'.1098,Laborers' International'Union of North America,AFL-CIO andCarpentersDistrict Council of Saginaw County,United Broth-erhood of Carpenters and Joiners of America, AFL-CIO,and Carpenters Local 334, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 7-CD-243January 27, 1971DECISION AND ORDER QUASHING' NOTICEOF HEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING ANDBROWNFollowing the filing of charges by Thomas A. Basil,personnel consultant,' on July 22, 1970, alleging aviolation of Section 8(b)(4)(D) of the National LaborRelationsAct, as amended, a hearing, pursuant toSection 10(k) of the Act, was held before HearingOfficer L.W. Tucker on September 25, 1970. TheCharging Party, the Employer, and the Carpentersappeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing upon theissues.'Laborer's Local 1098 filed a motion to quash.The Respondent has filed a motion to quash and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.The record shows, and we find, that JasinskiBuilders, Inc., is engaged in commerce within themeaning of the Act.2. The parties stipulated, and we find, that the Re-spondent, the Laborers, and the Carpenters are labororganizations within the meaning of the Act.3.The dispute.Jasinski Builders, Inc., began construction of astore, office building, and warehouse complex for S &iThe other parties herein are referred to respectively as the Ironworkersor the Respondent,the Employer,the Laborers,and the Carpenters.2Due to a misunderstanding,the Respondent and Laborers failed to ap-pear at the hearing, but have had an opportunity to review the record madeat the hearing.The Respondent has indicated that it is satisfied with therecord,and has stated its position in its brief.177H Distributing Company at Morley's Industrial, Parkin, Saginaw,Michigan, in early 'May 1970. The Em-ployer had assigned the work of placement and fittingof ferrous reinforcing rods in' the foundation wall andfootings, and the placement and fitting of ferrousreinforcing wire mesh on the floor prior to the pouringof concrete and the positioning thereof during thepouring of concrete, to its employees represented bythe Laborers and Carpenters. At that time the Em-ployer did not have signed contracts with any labororganizations, but abided by the wage rates and fringebenefits of the Laborers and Carpentersagreementsin the area. Subsequently, on June 11, 1970, the,Em-ployer signedan interimcontract with the Carpenters"for the purpose of allowing the men to work duringa strike" by which the Employer agreed to "the termsand conditions of the present contract in respect toFringe Benefits, requirements and working condi-tions." The contract thus referred- to was the thenrecently expired agreement between the CarpentersInternational and the Associated General Contrac-tors of America. One of the requirements and workingconditions of that contract, which was adopted andextended by the interim agreement, was a provisionthat the parties would "agree to abide by the rules andregulations established by the National Joint Boardfor Settlement of Jurisdictional Disputes."Late in July Respondent Union claimed the above-described work for employees represented by it, al-though such employees were not employed by theEmployer. On July 17 through 24, 1970, RespondentUnion picketed the S & H jobsite for the purpose ofobtaining a work assignment of the disputed work toemployees who are members of Respondent. An in-junction against such picketingissuedon August 25.On September 18, 1970, 3 all parties to the workdispute met but were unable to resolve theirdisagree-ment overassignmentof the disputed work. Subse-quently, representatives of the Carpenters, Laborers,and Ironworkers met and reacheda "gentlemen'sagreement," the terms of which were that the work indispute was properly within the jurisdiction of theIronworkers and that the Carpenters and Laborerswould not claim that work.The Carpenters claims that the work dispute hasbeen settled since the contestingunionshave dis-claimed the work in favor of the Ironworkers. TheRespondent Ironworkers adopts the Carpentersclaim, and further moves to quash the notice of hear-ing sincethe dispute has been resolved locally amongthe contending labor organizations .4 The Employer3 In early September 1970 the Employer signed a contract with the Labor-ers which also contained a provision for National Joint Board settlement ofjurisdictional disputes.In view ofour ultimate determination,we do not needto consider the Employer's claim that it was not intended that this contractaptlyretroactively.Although it is unnecessary,in view of our ultimate decision,to considerContinued188 NLRB No. 30 178DECISIONSOF NATIONALLABOR RELATIONS BOARDfirstclaims ithas not agreed to any method for volun-tary adjustment, and further contends that its assign-mentof the disputed work to the Laborers andCarpenters was properbecauseof a number of factorsusually considered by the Board in making awardsfavor the Employer's assignmenthere.We have notconsidered the Employer's, latter contentionssince wefind the evidence does not support its initial claim.Section 10(k) of the Act directs the Board to hearand determine disputes out of which Section8(b)(4)(D) charges havearisen.However, if all theparties toa dispute have agreed upon a method for theadjustment of the dispute, the Board is barred frommakingsuch a determination.'There is evidence in the record that all the contest-ing unionswere bound to observe the procedures forthe settlementof jurisdictional disputes in the build-ing andconstruction industry, and that pursuant tothe rules andregulationsof the National Joint Boardfor theSettlementof Jurisdictional Disputes, repre-sentativesof theunions met inan attempt to resolvethe dispute at a local level. The evidence further re-veals that the Employer is similarly bound to resolvejurisdictional disputes through the National JointBoard procedures by virtue of signing the interim Car-penters contract, effective for 1 year, incorporatingthe terms of the expired Carpenters contract whichincluded a provision for referring jurisdictional dis-putes to the National Joint Board.' Therefore, as theevidence in this case establishes, and we accordinglyfind, that all parties have agreed upon a method forvoluntary adjustment of the dispute, we shall quashthe notice of hearing issued herein?ORDERIt is hereby ordered that the Notice of Hearing issued inthis proceeding be, and it hereby is, quashed.5 International Associationof Heat & Frost Insulators & Asbestos Workers,Local 28 (Paul Jensen, Inc, et at),186 NLRB No 20.the RFspondent's argumentswhich rely on the decision of the Court of6 For the reasonstated inPaul Jensen, Inc, supra,the Employer's obhga-Appeals forthe Districtof Columbia inPlasterers Local 79 v. N.L R B, 440tion tothe Joint Board is independentof the AGC'smembership status withF 2d 174,we note thatthe Board has expressed its disagreement with therespectto that Boardcourt's views gs stated thereinSeeLathers Local 104 (Associated GeneralSeeInternationalAssociationof Bridge, Structuraland OrnamentalContractors),186 NLRB No. 70.Ironworkers, Local 75, AFL-CIO (Stearns-Roger Corp),184 NLRB No. 30.